BLODGETT, J.
Heard upon motion for new trial filed by defendant after verdict of a jury for the plaintiff for $2,000.
The defendant is administrator of the estate of Pamela Platts.
Plaintiff claims that the deceased promised him, after the decease of her husband, Harry Platts, said Harry being a brother of plaintiff, in consideration of the forbearance of the .plaintiff to prosecute a petition for the appointment of an 'administrator on his said brother’s estate, he the said .plaintiff being entitled to a half interest in *83said 'brother's estate, to leave said •plaintiff by will a legacy of $2,000.
For plaintiff: Albert B. West.
For defendant: B. W. Grim.
■Said Pamela died intestate in 1924 and said Littlefield was appointed administrator of her estate. A claim was filed in the Municipal Court of Providence against said estate, which was denied by the administrator and suit brought. There was testimony on the part of plaintiff substantiating said claim which was submitted to the jury.
Motion denied.